Citation Nr: 1016595	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  05-25 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar 
spine disability, including as secondary to service-connected 
disabilities.  

2.  Entitlement to an increased evaluation for corpectomy and 
fusion with restless syndrome, cervical spine, currently 
rated 40 percent disabling.  

3.  Entitlement to an increased evaluation for right ankle 
strain with calcified Achilles tendon, currently rated 20 
percent disabling.  

4.  Entitlement to an increased evaluation for left knee 
chondromalacia with calcified osteochondral body in the 
joint, currently rated 20 percent disabling.  

5.  Entitlement to an increased evaluation for right knee 
strain, currently rated 20 percent disabling.  

6.  Entitlement to an increased evaluation for left ankle 
traumatic arthritis, currently rated 20 percent disabling.  

7.  Entitlement to an increased evaluation for right wrist 
pain associated with degenerative joint disease of the first 
metacarpal phalangeal joint (major arm), currently rated 10 
percent disabling.  

8.  Entitlement to an increased evaluation for bilateral flat 
feet, currently rated 10 percent disabling.  

9.  Entitlement to an increased evaluation for left elbow 
epicondylitis (minor arm), currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1979 to December 
2000.  

The ankle, knee, wrist, feet, and elbow matters come to the 
Board of Veterans' Appeals (Board) from a November 2004 
rating decision by a Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement was filed in 
December 2004, a statement of the case was issued in July 
2005, and a substantive appeal was received in August 2005.  
The back matters come to the Board from an August 2006 rating 
decision by a VA RO.  A notice of disagreement was filed in 
November 2006, a statement of the case was issued in January 
2008, and a substantive appeal was received in March 2008.  

The Veteran testified at a hearing before the RO in January 
2006.  The Veteran requested a Board hearing; however, he 
withdrew that request in January 2010.

The issues of service connection for a thoracolumbar spine 
disability and increased evaluations for cervical spine, left 
knee, right knee, right wrist, and left elbow disabilities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right ankle strain with calcified Achilles 
tendon is not manifested by ankylosis; there is no malunion 
of the tibia or fibula.

2.  The Veteran's left ankle traumatic arthritis is not 
manifested by ankylosis; there is no malunion of the tibia or 
fibula.

3.  The Veteran's bilateral flat feet are shown to be not 
more than severe in degree, without marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for right ankle strain with calcified Achilles tendon have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 
5299-5262-5274 (2009).

2.  The criteria for an evaluation in excess of 20 percent 
for left ankle traumatic arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 
4.45, 4.59, 4.71a, DCs 5010, 5262-5274 (2009).

3.  The criteria for a disability evaluation of 30 percent, 
but no more, throughout the appeal period for bilateral flat 
feet have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, DC 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in September 2004 with regard to the ankle issues and 
in October 2004 with regard to the flat feet issue.  In March 
2006, the Veteran was provided with notice of the types of 
evidence necessary to establish a disability rating and the 
type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the appellant, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the March 2006 
VCAA letter noted above was issued after the aforementioned 
rating decision.  The RO cured the timing defect by providing 
complete VCAA notice together with re-adjudication of the 
claim, as demonstrated by the March 2009 supplemental 
statement of the case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this case, the Veteran's post-service VA treatment records 
and private medical records are on file.  The evidence of 
record also contains several reports of VA examinations.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied.  For all the foregoing 
reasons, the Board will proceed to the merits of the 
Veteran's appeal.  

Increased Rating Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Bilateral Ankles

Criteria & Analysis

The Board notes that the RO has assigned a noncompensable 
disability rating from January 1, 2001 and a 20 percent 
disability rating from September 7, 2004 under DC 5299-5271 
for right ankle strain with calcified Achilles tendon.  The 
RO has assigned a noncompensable disability rating from 
January 1, 2001 and a 20 percent disability rating from 
September 7, 2004 under DC 5010-5271 for left ankle 
arthritis.  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  When an unlisted 
disease, injury, or residual condition is encountered, such 
as right ankle strain with calcified Achilles tendon, 
requiring rating by analogy, the diagnostic code number will 
be "built-up" as follows: The first 2 digits will be 
selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  38 
C.F.R. § 4.27 (2009).  

Traumatic arthritis, substantiated by x-rays findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2009).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2009).

The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.  Marked limitation of motion of an 
ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  The currently assigned 20 percent 
ratings are the highest available under Code 5271.

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
moderate ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked ankle disability 
is rated 30 percent disabling.  38 C.F.R. § 4.71a.

The Veteran underwent a VA examination in October 2004.  He 
reported stiffness at 2 out of 10 in the left ankle and 1 out 
of 10 in the right ankle.  He stated that the stiffness 
increased to 6 out of 10 during the day in the left ankle 
when he went home if he did a lot of standing and walking.  
He reported that the stiffness increased in the right ankle 
at the end of the day to about 6 out 10.  He stated that 
there was always stiffness after prolonged inactivity for 
both ankles.  

Upon physical examination, right ankle dorsiflexion was to 7 
degrees and left ankle dorsiflexion was to 5 degrees.  Right 
ankle plantar flexion was to 30 degrees and left ankle 
plantar flexion was to 40 degrees.  There seemed to be 
limited flexion of the ankle joints.  The examiner diagnosed 
degenerative joint disease of both ankles with pain and 
limited range of motion.  

The Veteran underwent another VA examination in March 2006.  
Upon physical examination, active dorsiflexion was to zero 
degrees bilaterally.  Passive range of motion was to 5 
degrees bilaterally, with pain beginning at zero degrees and 
ending at 5 degrees.  There was no additional loss of motion 
on repetitive use.  Right ankle active plantar flexion was to 
35 degrees.  Passive plantar flexion was to 40 degrees, with 
pain beginning at 35 degrees and ending at 40 degrees.  There 
was no additional loss of motion on repetitive use.  Left 
ankle active plantar flexion was to 50 degrees.  Passive 
plantar flexion was to 50 degrees, with pain at 50 degrees 
and no additional loss of motion on repetitive use.  Both 
ankles gave way, had instability, pain, stiffness, weakness, 
and inflammation.  The examiner diagnosed degenerative joint 
disease and chronic strain/sprain with limited motion of the 
bilateral ankles.  The Veteran was employed full time at time 
of examination as an electrician.  He reported missing 3 
weeks from work during the previous 12-month period.  The 
examiner noted significant general occupational effects, 
including decreased mobility, problems with lifting and 
carrying, weakness or fatigue, and lack of stamina in the 
right ankle.  

As noted, the maximum rating based on limitation of motion 
under Code 5271 is already assigned for the right ankle and 
left ankle disabilities.  When a disability is assigned the 
maximum rating for loss of range of motion, application of 
the factors for functional loss is not required.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  The Board has also 
determined that there is no other diagnostic code which could 
provide a higher rating for the Veteran's bilateral ankle 
disability.  See Schafrath, 1 Vet. App. at 592-593.  For 
example, there is no evidence of ankylosis of either ankle to 
warrant ratings in excess of 20 percent under Diagnostic Code 
5270.  Furthermore, there is no evidence of malunion of the 
tibia or fibula to warrant ratings in excess of 20 percent 
under Diagnostic Code 5262.    

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 
204-07.  The Board notes that the Veteran has reported ankle 
pain over the years since injury in service.  However, no 
higher evaluation is assignable for the bilateral ankle 
disabilities.  As indicated above, a 20 percent rating is the 
maximum assignable rating under Diagnostic Code 5271 for 
limited motion of the ankle, and consideration of pain on 
motion is already contemplated in assigning the 20 percent 
disability ratings.  Thus, the Board finds that 38 C.F.R. 
§ 4.40, 4.45 and 4.59 do not provide a basis for a higher 
rating.  See DeLuca, 8 Vet. App. at 204-07.

Flat feet

Criteria & Analysis

The Board notes that the RO has assigned a noncompensable 
rating for bilateral flat feet effective December 23, 2003 
and a 10 percent disability rating effective September 7, 
2004 under Diagnostic Code 5276.  

Diagnostic Code 5276 pertains to acquired flatfoot and 
provides that a 10 percent rating is warranted for moderate 
flatfoot with weight-bearing line over or medial to the great 
toe, inward bowing of the tendo-achillis, pain on 
manipulation and use of the feet.  Bilateral severe acquired 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities will result in the award of a 30 
percent rating.  An evaluation of 50 percent, the highest 
available under the diagnostic code, requires evidence of 
bilateral flatfoot with a pronounced disability with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation which is not improved by 
orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2009).

The Veteran underwent a VA examination in February 2004.  The 
Veteran's claims file was not available for review.  He 
reported a constant ache in both feet at an intensity of 7 or 
8 out of 10.  He stated that there were occasional sharp 
pains and throbbing from time to time, which were more likely 
to occur after he had been on his feet for a while, and 
lasted for a few minutes.  He reported that he avoided 
climbing stairs and stated that he could no longer walk his 
usual 2 to 4 miles per day.  He stated that he could go only 
a few yards or perhaps as much as one-half mile on a 
treadmill.  He stated that his feet felt numb in the morning 
when he first woke up, at least 2 to 3 times per week.  He 
reported occasional stiffness in the foot region, as well as 
some swelling by the end of the day.  He denied heat and was 
unsure of redness.  He denied flare-ups.  He reported that 
symptoms worsened after standing for a long time or engaging 
in racquetball.  He stated that he avoided walking and 
standing as much as possible.  

Upon physical examination, dorsiflexion bilaterally was 7.5 
degrees active and 9 degrees passive, plantar flexion 
bilaterally was 35 degrees active and passive.  Eversion 
bilaterally was to 4 degrees without pain in the left foot, 
but inversion caused pain under the arch at 3 degrees.  There 
was no edema noted.  Pulses were full, both dorsalis pedis 
and posterior tibial.  There were some calluses noted in the 
region of the great toe on the plantar surface of each side.  
There were no skin and vascular changes.  The Veteran was 
able to rise on both toes and heels and did not have any 
hammertoes or claw foot.  His arch was very low.  The 
alignment of his Achilles tendon did not change with 
weightbearing.  When viewed from behind, the Veteran appeared 
to have some excessive pronation of both feet.  There was no 
pain on forefoot adduction or abduction, and no obvious 
forefoot or mid-foot mal-alignment.  The examiner diagnosed 
symptomatic flat feet.  

The Veteran underwent another VA examination in March 2006.  
He reported flare-ups of foot joint pain weekly or more 
often, lasting 8 to 12 hours.  He stated that he could not 
walk for the rest of the day when this occurred.  He reported 
that he was able to stand for 15 to 30 minutes and was able 
to walk for 500 to 1000 yards with a cane.  He stated that 
there was tenderness of the plantar aspect of both feet while 
standing, walking, and at rest.  He reported swelling of the 
plantar aspect of both feet while standing and walking, as 
well as swelling of the plantar aspect of the right foot at 
rest.  He stated that there was heat of the plantar aspect of 
the right foot while standing, walking, and at rest.  He 
reported redness of the plantar aspect of the left foot at 
rest and redness of the plantar aspect of the right foot 
while standing and at rest.  He denied stiffness.  He 
reported fatigability of the plantar aspect of both feet 
occurring while standing and walking.  He stated that there 
was weakness of the plantar aspect of both feet while 
standing and walking.  He reported pain of the plantar aspect 
of both feet while standing, walking, and at rest.  He stated 
that there was spasm of the plantar aspect of both feet while 
standing and walking.  He reported lack of endurance of the 
plantar aspect of both feet while standing and walking.  He 
stated that there was incoordination of the plantar aspect of 
both feet while standing and walking.  He denied toe 
deformity or calluses.  

Upon physical examination, there was no abnormal motion, 
crepitus, edema, effusion, instability, mass, muscle atrophy, 
redness, spasm, heat, weakness, incoordination, abnormal 
weight bearing, deformity or structural abnormality of the 
feet, or evidence of malunion/nonunion of tarsal/metatarsal 
joints.  There was fatigability of both feet, severe painful 
motion and tenderness on the soles of both feet, and poor 
propulsion gait.  The Veteran was employed full time at time 
of examination as an electrician.  He reported missing 3 
weeks from work during the previous 12-month period.  The 
examiner noted that bilateral pes planus had significant 
general occupational effects, including decreased mobility, 
problems with lifting and carrying, weakness or fatigue, and 
decreased strength.  The Veteran had difficulty being on his 
feet for periods of time and difficulty climbing ladders.  

The Board notes that, with resolution of reasonable doubt in 
the Veteran's favor, a 30 percent disability rating is 
warranted under DC 5276.  During the appeal period as a 
whole, many of the requirements for a 30 percent rating were 
manifest, including some excessive pronation of both feet 
(February 2004 VA examination) as well as reported calluses, 
pain and swelling (February 2004 and March 2006 VA 
examinations).  While there is no objective evidence of 
marked deformity and the March 2006 VA examiner noted that 
there was no deformity of the feet, the March 2006 examiner 
described the bilateral pes planus as having significant 
daily effects.  As such, the Board concludes that the 
service-connected bilateral flatfeet are severe in degree and 
warrant a 30 percent rating throughout the appeal period.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, a 
higher, 50 percent, rating is not in order as the criteria to 
include extreme tenderness of the plantar surfaces of the 
feet, severe spasm of the tendo Achillis on manipulation and 
no improvement by orthopedic shoes or appliances is not 
shown.     

Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service- 
connected disabilities. The medical evidence fails to 
demonstrate symptomatology of such an extent that application 
of the ratings schedule would not be appropriate.  In fact, 
as discussed in detail above, the symptomatology of the 
Veteran's disabilities are adequately contemplated under the 
appropriate ratings criteria.  Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment. See 
38 C.F.R. § 3.321(b)(1) (2009).

In this regard, the Board finds that there has been no 
showing by the Veteran that the service-connected bilateral 
ankle and flat feet disabilities have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Although the March 2006 VA examiner 
noted that these disabilities had significant general 
occupational effects, the Veteran was employed full time and 
reported missing no more than 3 weeks from work during the 
previous 12-month period.  Under these circumstances, the 
Board finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  With 
respect to frequent hospitalizations, the evidence does not 
reflect that the Veteran has been hospitalized due to these 
service-connected disabilities.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Given the documentation of record concerning the Veteran's 
employment, the issue of a total disability rating by reason 
of individual unemployability due to service-connected 
disabilities is not raised.  Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).




ORDER

An evaluation in excess of 20 percent for right ankle strain 
with calcified Achilles tendon is denied.  

An evaluation in excess of 20 percent for left ankle 
traumatic arthritis is denied. 

An evaluation of 30 percent for bilateral flat feet is 
granted, subject to the regulations governing the payment of 
monetary benefits.  


REMAND

The Veteran has contended that his low back was injured at 
the same time as his cervical spine, which has been service-
connected.  Alternatively, the Board notes that the Veteran 
has voiced an argument in the January 2006 RO hearing that a 
thoracolumbar spine disability is secondary to the service-
connected disabilities.  Disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (2009).  The 
provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis 
without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability.  
71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated 
intent of the change was merely to implement the requirements 
of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions 
amount to substantive changes to the manner in which 38 
C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
claimant because it does not require the establishment of a 
baseline before an award of service connection may be made 
and the Veteran's claim was filed prior to the effective date 
of the revised regulation.  Given that service connection is 
in effect for some inservice injury residuals and given the 
extent of the service-connected orthopedic problems affecting 
both ankles and knees, the Board believes that a VA 
examination with opinion is necessary to comply with 38 
C.F.R. § 3.159(c)(4).  

As to the rating for the service-connected cervical spine, 
left elbow and right wrist disorders, VA treatment records 
show that the Veteran underwent hospitalization for an 
anterior cervical discectomy and fusion, C3/4 in August 2007.  
A history dated in August 2007 included the Veteran initially 
being seen in March 2007 for neck pain and upper extremity 
pain, numbing and weakness.  In September 2007, he reported 
continuing symptoms of paresthesias.  The service-connected 
cervical spine disorder, which includes C4, is currently 
rated under Diagnostic Code (DC) 5243.  When rating diseases 
and injuries of the spine, any associated objective 
neurological abnormalities should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  Given the surgical procedure and 
neurological manifestations since that last VA examination, 
an additional VA examination is warranted to clarify the 
extent of any associated neurologic impairment.  Since there 
may be overlap of symptomatology with other service-connected 
upper extremity disabilities, rating of those is deferred 
until all pertinent manifestations may be identified.  

As to rating the knees, limitation of motion and instability 
of the knee involve different symptomatology and separate 
ratings are specifically allowed with X-ray evidence of 
arthritis.  See VAOGCPREC 23-97 and VAOGCPREC 9- 98.  In 
order to afford the Veteran every opportunity to support his 
claim, another examination is in order to clearly identify 
whether any changes on X-ray are representative of arthritis.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all up-to-date records of 
the Veteran's treatment from VA medical 
facilities.  Incorporate the records 
into the Veteran's claims file.  If no 
records are available, documentation 
stating such should be incorporated 
into the claims file.

2.  The Veteran should be scheduled for 
an appropriate VA examination(s) to 
determine the nature and etiology of 
any thoracolumbar spine disability and 
to ascertain the current nature and 
severity of his service-connected 
cervical spine, right wrist and left 
elbow disability and bilateral knee 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner 
should:

a) determine if a thoracolumbar spine 
disability is shown to exist;

b) if present, opine whether any such 
thoracolumbar spine disability is at 
least as likely as not related to 
active service;

c) if the answer to the above question 
is no, opine whether any such 
thoracolumbar spine disability is at 
least as likely as not due to the 
Veteran's service-connected 
disabilities;

d) if the answer to both above 
questions is no, opine whether any such 
thoracolumbar disability is permanently 
increased in severity (that is, 
aggravated) by the Veteran's service-
connected disabilities; and

e) provide detailed rationale, with 
specific references to the record, for 
the opinions provided.  

The examiner should also note whether 
there are any neurologic symptoms related 
to the service-connected cervical spine 
disability, and if so, the nature and 
extent of those symptoms.  The examiner 
should also indicate whether the Veteran 
has any incapacitating episodes as a 
result of the service-connected cervical 
spine disorder, and, if so, the total 
duration of such episodes over the 
preceding 12 months.  (An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician). All examination findings 
should be clearly reported.  

If paresthesias or other upper extremity 
neurologic impairment is found to be 
related to the service-connected cervical 
spine disability, the examiner should 
identify the symptoms and severity of 
that disorder as well as the symptoms and 
severity of the service-connected right 
wrist and left elbow disorders.   (the 
same disability under various diagnoses 
is to be avoided  38 C.F.R. § 4.14).  

As to the bilateral knee disabilities, 
the examiner should note whether there is 
arthritis in either knee.  Limitation of 
motion should be noted by degrees.   The 
examiner must render specific findings as 
to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the knees.  
If pain on motion is observed, the 
examiner must indicate the point at which 
pain begins.  In addition, after 
considering the Veteran's documented 
medical history and assertions, the 
examining physician must indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The examiner must identify all 
impairments affecting the knees.  The 
examiner should specifically indicate 
whether arthritis is present and, if so, 
whether this is supported by X-ray 
findings.  The examiner must report 
whether there is recurrent subluxation or 
lateral instability of the knee and, if 
so, whether such is best characterized as 
"slight," "moderate," or "severe."  All 
examination findings should be clearly 
reported.  

3.  Thereafter, adjudicate the claims.  
If the claims remain denied, issue a 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


